In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00302-CV

IN THE INTEREST OF R.R.K., A CHILD          §   On Appeal from the 362nd District Court

                                            §   of Denton County (20-4038-362)

                                            §   April 28, 2022

                                            §   Memorandum Opinion by Justice Wallach


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s order. It is ordered that the judgment of the trial

court is affirmed in part and reversed and remanded in part. We reverse the trial

court’s Modification Order as to the provisions granting Appellee Father an offset for

support assessed against Appellant Mother and ordering Mother to pay for half of

Daughter’s health insurance, and we remand this case to the trial court for a new trial

on those matters. We affirm the remainder of the trial court’s Modification Order.
      It is further ordered that each party shall bear their own costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mike Wallach___________________
                                          Justice Mike Wallach